—In an action, inter alia, to foreclose a *442mechanic’s lien, the defendant Kensington-Johnson Corporation appeals from an order and amended judgment (one paper) of the Supreme Court, Nassau County (Segal, J.), entered February 28, 1995, which, after a nonjury trial, inter alia, is in favor of the defendant Kelly Masonry Corporation and against it in the principal sum of $72,469.60.
Ordered that the order and amended judgment is affirmed, with costs.
The trial court properly awarded Kelly Masonry Corporation damages against the defendant Kensington-Johnson Corporation (see, Lien Law § 54; Eagle Contrs. v Black, 8 NY2d 732; Noce v Kaufman, 2 NY2d 347; Brook-Hattan Utils, v 893 Constr. Corp., 180 AD2d 660; Paro v Biondo, 105 AD2d 577).
The parties’ remaining contentions are without merit. Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.